Citation Nr: 1429409	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran died in March 2009; according to his death certificate, the immediate cause of death was respiratory arrest due to tongue cancer.

2.  Service connection was in effect for posttraumatic stress disorder (PTSD) at the time of the Veteran's death.

3.  Neither diabetes mellitus, type II, nor tongue cancer is related to the Veteran's service or to herbicide exposure therein.

4.  The disease process leading to the Veteran's death did not have its onset during, nor was otherwise related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Notice for Dependency and Indemnity Compensation (DIC) claims is to include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an April 2009 notice letter, the RO notified the appellant of the information and evidence needed to substantiate the claim of service connection for the cause of the Veteran's death.  The April 2009 letter expressly noted that the Veteran was service connected for PTSD at the time of his death.  Additionally, the April 2009 letter provided the appellant with the general criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The April 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the appellant to submit medical evidence, opinions, statements, and treatment records regarding the cause of the Veteran's death.  Accordingly, further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained.  Additionally, records from VA and private treatment providers have been obtained, as have records from the Social Security Administration in conjunction with his claim for disability benefits. 

Additionally, in February 2010, a medical opinion by a VA physician was afforded to the appellant in connection with her claim.  That report contains sufficient evidence to decide the claim, particularly regarding whether the Veteran's diabetes mellitus was related to herbicide exposure and whether the disease contributed to his death.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  The physician's opinion took into account the relevant medical history, described the disability in detail and provided reasoned explanations that the Board can weigh along with other evidence; thus, the opinion is sufficient for the Board to make an informed decision.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Laws and Regulations

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Type II diabetes is among the diseases listed as presumptive to such exposure.  Tongue cancer is not listed among the enumerated diseases.

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008."  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for health outcomes to include: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  75 Fed. Reg. 81332 (Dec. 27, 2010).  Another update has similar findings.  77 Fed. Reg. 47924 (Aug. 2012). 

Evidence which may be considered in rebuttal of service incurrence of a listed disease will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background 

Service treatment records are silent as to any symptoms of or diagnosis of diabetes or cancer.  The Veteran served in Vietnam between November 1968 and November 1969.  

Post-service VA treatment records include diagnoses of alcohol abuse and tobacco use disorder with over forty-plus years of a smoking between one and two packs of cigarettes a day.  

October 2008 private treatment notes demonstrate the Veteran was admitted to the hospital for treatment of oropharyngeal squamous cell carcinoma.  A radical neck dissection was performed and the Veteran was transferred to intensive care following difficulty weaning from his ventilator.  During his treatment the Veteran was diagnosed with diabetes mellitus as the Veteran had poorly controlled glycemic indices in the intensive care unit.  The Veteran was discharged to a rehabilitation facility.

A March 2009 discharge summary includes a diagnosis of shortness of breath and cough secondary to bilateral lower lobe healthcare-associated pneumonia.  The discharge summary noted that the Veteran had squamous cell carcinoma of the lung following initial surgical resection in October 2008 with a total glossectomy and right neck dissection that was complicated by postoperative pneumonia and flap infection.  The Veteran was noted to have advancing cancer involving the chest wall and back of his tongue.  The discharge summary noted that the Veteran and his wife had had extensive discussions with their oncology counselor and the Veteran was somewhat aware of his poor prognosis and terminal condition.  The Veteran and the appellant agreed to comfort care and the Veteran was discharged for home hospice for further care.  The Veteran died on March [redacted], 2009.

The Veteran's death certificate lists respiratory arrest as the immediate cause of death.  Respiratory arrest was reported as due to or as a consequence of tongue cancer.  It was noted that tobacco use contributed to the Veteran's death.

In an April 2009 correspondence, the appellant stated that records would demonstrate soft tissue sarcoma was a contributory factor to the Veteran's death and that her claim was based on the Veteran's presumed exposure to Agent Orange in Vietnam.  In June 2009, the appellant's representative requested that the appellant's claim include consideration of diabetes as a contributing favor to the Veteran's cause of death.  

In an October 2009 correspondence, a private physician, Dr. M.K.J., stated that the Veteran suffered from soft tissue cancer and developed diabetes during his treatment.  Dr. M.K.J stated that both of these medical conditions, as likely as not, contributed to his death.

The RO provided a VA physician with the claims file in order to obtain an opinion as to whether the Veteran's diabetes mellitus was "type 2" and whether it contributed to the cause of the Veteran's death.  The physician responded in February 2010 that, following a review of the claim file, it did not appear that there was any data to suggest that the Veteran's diabetes was related to Agent Orange exposure in Vietnam.  The physician stated that the Veteran did, in fact, have type II diabetes but that it appeared that the onset of the diabetes occurred while the Veteran was being treated for soft tissue cancer involving the mouth and oropharynx region.  The physician stated that it was more likely that the Veteran's diabetes developed due to his many comorbidities and was also possibly a result of the treatment he was receiving for underlying cancer.  The physician further noted that the Veteran had a history of alcohol abuse and elevated liver function tests and that long-standing alcohol abuse could lead to pancreatic insufficiency and result in diabetes.  The physician additionally stated that it was less likely than not that his diabetes played any significant role in the cause of the Veteran's death given the fact that the Veteran died of tongue cancer and respiratory arrest.  The examiner stated that any role that the Veteran's diabetes played in his death was a minor one and definitely not the most significant medical issue the Veteran was facing at the time of his death, nor was there any data to suggest that diabetes resulted in his death.

Analysis

As noted previously, the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  At the time of his death, the Veteran was service connected for PTSD.  The appellant does not assert and the evidence does not suggest that the Veteran's death was in any way related to this disability.  Thus, the next consideration is whether the Veteran had other diseases which were related to his service and caused or contributed to the Veteran's death.  

As noted above, certain diseases are presumed to be due to herbicide exposure secondary to service in the Republic of Vietnam.  Those enumerated disease include respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) and certain soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Veteran is presumed to have been exposed to herbicide agents such as Agent Orange as a result of his service in the Republic of Vietnam.

Significantly, the earliest notation of the Veteran's cancer appears in October 2008 when the Veteran was diagnosed with oropharyngeal squamous cell carcinoma and the Veteran's death certificate notes that the cause of death was related to cancer of the tongue.  These diagnoses do not demonstrate a cancer of the lung, bronchus, larynx or trachea nor are they among the enumerated sarcomas in 38 C.F.R. § 3.309.  Accordingly, the Veteran's tongue cancer, as noted in the death certificate, cannot be presumed to be due to service.  The evidence of record is completely silent as to any other relationship between the Veteran's tongue cancer and his service.  The evidence does not even indicate that the Veteran's tongue cancer may be related to service, including presumed exposure to herbicides.  Thus, service connection for tongue cancer is not warranted on a direct or presumptive basis.  See Combee, 34 F.3d at 1044-45.

The preponderance of the competent medical evidence is also against a finding that the Veteran's diabetes mellitus, type II was related to his service.  Again, service connection is presumed for diabetes mellitus type II secondary to presumed exposure to herbicide agents.  Here, however, the presumption is rebutted by the findings of the February 2010 VA examiner who specifically found that, given the Veteran's comorbidities, treatment for cancer, history of alcohol abuse, and elevated liver function tests, it did not appear that there was any data to suggest that the Veteran's diabetes was related to Agent Orange exposure in Vietnam.  Additionally, Dr. M.K.J. appears to be in agreement that diabetes mellitus, type II began as a result of the Veteran's treatment for cancer.  As there is sufficient "affirmative evidence to the contrary" based on sound medical reasoning to rebut the presumption, service connection for diabetes mellitus is not warranted based on the presumptive provisions pertaining to diseases associated with herbicide exposure.  Moreover, the evidence shows that the Veteran's diabetes mellitus is the result of a post-service intercurrent cause in the form of his cancer treatment as explained by the February 2010 VA physician.

Dr. M.K.J.'s letter did state that soft tissue cancer and diabetes contributed to the Veteran's death.  However, Dr. M.K.J.'s findings do not adequately support the appellant's claim for cause of death.  Initially, Dr. M.K.J. notes only that soft tissue cancer and diabetes contributed to the Veteran's death.  Dr. M.K.J. made no determination, however, as to whether these disorders were related to service in the first instance.  Service connection for cause of death requires the evidence to at least be in equipoise that a service-connected disability led or contributed to the Veteran's death.  Here, Dr. M.K.J. appears to rely on the presumption of service connection which, as noted above, was rebutted by the February 2010 VA examiner.

Moreover, Dr. M.K.J.'s findings are afforded little weight as he provided no rationale whatsoever for his conclusion.   The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the findings of the VA physician are afforded more weight as he is shown to have examined the totality of the evidence and provided a more thorough, detailed opinion as to the cause of the Veteran's death.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  \

For both tongue cancer and diabetes mellitus, the Board notes that the evidence also does not show that either disease manifested to a compensable disease within a year of the Veteran's separation from service.  Both diseases are shown to have manifested many years after service.  Thus, service connection is also not warranted based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a).

The Board also notes that, to the extent the Veteran's death was caused by tobacco use and that such use may have been related to military service, injury or disease attributable to a veteran's use of tobacco products during service will not be considered service connected for claims received after June 9, 1998.  See 38 C.F.R. § 3.300 (2013).

As for the appellant's assertions, the Board is sympathetic to the appellant's firmly held belief that the death of the Veteran, who was awarded the Purple Heart, was related to his service.  However, the appellant is not competent to establish a relationship between the Veteran's disabilities at death and his service as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Regrettably, the competent and credible evidence of record against the appellant's claim outweighs that in favor of a finding that a service-connected disability caused or contributed to her husband's death.  The preponderance of the evidence is against the claim, there is no doubt to be resolved; and service connection for cause of death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


